 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 540 
In the House of Representatives, U. S.,

June 15, 2009
 
RESOLUTION 
Expressing condolences to the families, friends, and loved ones of the victims of the catastrophic explosion at the ConAgra Foods plant in Garner, North Carolina, and for other purposes. 
 
 
Whereas the people of North Carolina experienced a devastating tragedy when a massive explosion occurred at the ConAgra Foods plant in Garner, North Carolina, shortly before 11:30 a.m. on June 9, 2009; 
Whereas the 500,000-square-foot plant, one of the largest owned by ConAgra Foods, employs 900 people, 300 of whom were on site when the blast occurred; 
Whereas three workers lost their lives when the explosion ripped through the plant; 
Whereas employee Louis Junior Watson re-entered the building to help a coworker escape and both employees died when the structure caved in; 
Whereas at least 40 employees were injured, some suffering from exposure to toxic ammonia fumes and at least four with critical burns; 
Whereas three brave firefighters were treated for inhalation; 
Whereas North Carolina’s first responders, fire, police, and EMS, were quick to the scene and prevented any further loss of life or injury, and private citizens risked their well-being to come to the aid of their friends and neighbors; 
Whereas the Garner Police and Fire Departments have cooperated with North Carolina Task Force 8 Urban Search and Rescue to search and secure the building and its periphery; 
Whereas agents from the Bureau of Alcohol, Tobacco, Firearms and Explosives, the Wake County Fire Marshal, inspectors from the North Carolina Department of Labor, and agents with the United States Chemical Safety Board have combined efforts to investigate the cause of the explosion; 
Whereas the United States Environmental Protection Agency has inspected the site of the explosion to ensure no contamination spreads from the plant; 
Whereas the above mentioned agencies will continue to work together with private citizens to investigate the accident, provide assistance to families of the victims, and ensure public health and safety in this disaster’s aftermath; and 
Whereas ConAgra has established the ConAgra Foods Garner Plant Fund in memory of those lost in this tragedy, has set up assistance and relief services for the families of the victims, and is helping support surviving workers: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses condolences to the families, friends, and loved ones of the victims of the explosion at the ConAgra Foods plant in Garner, North Carolina; 
(2)honors Barbara McLean Spears of Dunn, North Carolina, Louis Junior Watson of Clayton, North Carolina, and Rachel Mae Poston Pulley of Clayton, North Carolina, who lost their lives in the explosion, and the 40 others who were injured; 
(3)expresses sympathies to the people of Garner, the entire State of North Carolina, and the Nation who grieve for the victims; and 
(4)commends the heroic actions of the Garner Police and Fire Departments, the quick response of the Bureau of Alcohol, Tobacco, Firearms and Explosives, and all other first responders, emergency services personnel, and private citizens who responded to the crisis. 
 
Lorraine C. Miller,Clerk.
